Citation Nr: 1550827	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for residuals of laminotomy at L5, diskectomies at L4/L5, L5/S1, and T-8 of the thoracolumbar spine (spine disability). 
 
2.  Entitlement to an increased initial rating for lumbar radiculopathy of the right lower extremity, rated as 40 percent disabling prior to June 24, 2005, and 80 percent disabling thereafter (radiculopathy disability). 
 
3.  Entitlement to an initial rating in excess of 10 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs. 
 
4.  Entitlement to an increased initial rating for coccidiomycosis, rated as non-compensable prior to April 10, 2006, and thereafter recharacterized as coccidioidomycosis with left lower lung lobe resection and obstructive sleep apnea, rated as 50 percent disabling. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to December 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

These matters were remanded by the Board in December 2012.  However, the Board finds that additional development is required prior to adjudicating the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there are outstanding pertinent VA records.  A November 2004 rating decision indicates that eligibility for vocational rehabilitation was established.  A review of the record reflects that the Veteran's vocational rehabilitation records are not in the claims file.  Accordingly, on remand they must be obtained and associated with the record.  

The evidence of record suggests that the Veteran's spine and radiculopathy disabilities may have worsened since his last VA examination in June 2013.  The June 2013 examination report indicated that the only brace the Veteran wore was a right ankle brace.  An August 2014 VA treatment record indicated that the Veteran was prescribed a back brace.  Additionally, a January 2015 treatment record from Presbyterian Health Care noted that the Veteran had swelling, decreased range of motion, and pain in his right ankle, to the point that his ankle brace was painful to wear.  At the time of his June 2013 examination, there was no indicate of significant right lower extremity swelling.  Accordingly, on remand the Veteran should be provided a VA examination to assess the nature and severity of his spine and radiculopathy disabilities. 
	
Lastly, the record indicates that the Veteran receives ongoing private treatment for his disabilities.  Accordingly, the AOJ should request that the Veteran identify any updated private treatment he has received.  If updated treatment records are identified, reasonable efforts must be made to obtain those records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from March 2015 to present.

2.  Obtain and associate with the record all VA vocational rehabilitation records or determinations.

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any updated private treatment records related to his disabilities on appeal.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

4.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his spine and radiculopathy disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests, including range of motions studies using a goniometer, and neurological testing that are deemed necessary for an accurate assessment in accordance with the rating criteria must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail, including all neurological manifestations related to the Veteran's service-connected spine disability.

The examiner should identify all nerves involved in the Veteran's radiculopathy, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), describe the neurological impairment, and indicate whether the impairment results in is mild incomplete paralysis, moderate incomplete paralysis, severe incomplete paralysis, or compete paralysis of the right leg or foot.  

The examiner should provide a rationale for any opinions offered.

5.  Finally, after conducting any other development the AOJ deems necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



